UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 23, 2013 VORNADO REALTY TRUST (Exact Name of Registrant as Specified in Charter) Maryland No. 001-11954 No. 22-1657560 (State or Other (Commission (IRS Employer Jurisdiction of File Number) Identification No.) Incorporation) VORNADO REALTY L.P. (Exact Name of Registrant as Specified in Charter) Delaware No. 001-34482 No. 13-3925979 (State or Other (Commission (IRS Employer Jurisdiction of File Number) Identification No.) Incorporation) 888 Seventh Avenue New York, New York 10019 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212) 894-7000 Former name or former address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On May 23, 2013, Vornado Realty Trust (the “Company”) held its 2013 Annual Meeting of Shareholders (the “Meeting”). As of March 25, 2013, the record date for shareholders entitled to vote at the Meeting, there were 186,875,327 common shares of beneficial interest, par value $0.04 per share (the “Shares”) outstanding and entitled to vote. Of the Shares entitled to vote at the Meeting, 170,518,960, or approximately 91% of the Shares were present or represented by proxy. There were six matters presented and voted on. Set forth below is a brief description of each matter voted on and the voting results with respect to each such matter. Proposal 1 – Election of four nominees to serve on the Board of Trustees for a three-year term and until their respective successors are duly elected. Nominee For Withheld Broker Non-Votes Candace K. Beinecke 40,262,314 121,508,325 8,748,321 Robert P. Kogod 64,646,160 97,124,479 8,748,321 David Mandelbaum 38,773,328 122,997,311 8,748,321 Dr. Richard R. West 64,633,727 97,136,912 8,748,321 Proposal 2 – Ratification of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the fiscal year 2013. For Against Abstain Votes Cast 169,468,665 945,278 105,017 Proposal 3 – Non-binding advisory resolution on executive compensation. For Against Abstain Broker Non-Votes Votes Cast 157,070,614 3,128,909 1,571,116 8,748,321 Proposal 4 – Non-binding shareholder proposal regarding majority voting for the election of trustees. For Against Abstain Broker Non-Votes Votes Cast 135,376,893 26,238,041 155,705 8,748,321 Proposal 5 – Non-binding shareholder proposal regarding the appointment of an independent Chairman. For Against Abstain Broker Non-Votes Votes Cast 90,994,391 70,621,606 154,642 8,748,321 Proposal 6 – Non-binding shareholder proposal regarding establishing one class of trustees to be elected annually. For Against Abstain Broker Non-Votes Votes Cast 135,614,063 26,002,969 153,607 8,748,321 In addition to the four nominees who were re-elected at the Meeting to serve on the Company’s Board of Trustees, Steven Roth, Michael D. Fascitelli, Michael Lynne, Ronald G. Targan, Daniel R. Tisch and Russell B. Wight, Jr. continue to serve as Trustees after the meeting. - 2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VORNADO REALTY TRUST (Registrant) By: /s/ Joseph Macnow Name: Joseph Macnow Title: Executive Vice President -Finance and Administration and Chief Financial Officer (duly authorized officer and principal financial and accounting officer) Date: May 29, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VORNADO REALTY L.P. (Registrant) By: VORNADO REALTY TRUST, Sole General Partner By: /s/ Joseph Macnow Name: Joseph Macnow Title: Executive Vice President - Finance and Administration and
